DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross-cutting device for cutting through the web material during or at an end of a winding process and/or during or at a start of a turning procedure, wherein the cross-cutting device can be displaced or pivoted relative to the winding core accommodated by the at least one winding shaft” as set forth in Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrigo (U.S. Patent Application Publication No. 2002/0153447), hereinafter “Perrigo”.
With respect to Claim 1, Perrigo, Figures 1-9, teaches a winding machine 1 for web material 11, comprising:
a feeding device (web 11 is feed through rollers 12,14,15,16 toward shaft 30 which becomes roll 31); and 
at least one winding shaft 30 which is capable of being driven (see paragraph [0043], lines 6-7) and designed to receive a winding core (See Paragraph [0037], lines 4-6) for winding of the web material 11, 
wherein the winding machine is allocated a system 29 for regulating and/or reducing an electrostatic charge (see Paragraph [0038], lines 5-8) of the web material during the winding process.
With respect to Claim 2, Perrigo further teaches wherein the system 29 for regulating and/or reducing the electrostatic charge comprises an electrostatic discharge system (see Paragraph [0038], lines 7-8 which mentions electrostatic bar 29) allocated to the feeding device for electrostatically discharging the web material to be fed onto the winding core accommodated by the at least one winding shaft.  
Claim 3, Perrigo further teaches wherein the winding machine further comprises a contact roller unit 33 for feeding the web material to the winding core accommodated by the at least one winding shaft at a winding point, wherein the electrostatic discharge system 29 allocated to the feeding device is arranged upstream (see Figure 1), as seen in a transport direction of the web material, of the contact roller unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrigo as applied to Claims 1-3, and further in view of Kisler (U.S. Patent No. 4,363,070).
 Perrigo teaches all the elements of the winding machine except for wherein the system for regulating and/or reducing the electrostatic charge comprises a device for detecting an amount of electrostatic charge and/or a polarity of the electrostatic charge of the web material.
With respect to Claim 4, Kisler further teaches wherein the system for regulating and/or reducing the electrostatic charge comprises a device 46 (see Column 3, lines 48-68 and Column 4, lines 1-2) for detecting an amount of electrostatic charge and/or a polarity of the electrostatic charge of the web material.  
With respect to Claim 5, Kisler further teaches wherein the device 46 for detecting an amount of electrostatic charge and/or a polarity of the electrostatic charge is implemented as a component of the system for regulating and/or reducing the electrostatic charge of the web 
With respect to Claim 6, Perrigo further teaches wherein the winding machine further comprises a cross-cutting device 32 for cutting through the web material 11 during or at an end of a winding process and/or during or at a start of a turning procedure, wherein the cross-cutting device 32 can be displaced or pivoted (See Paragraph [0044]) relative to the winding core accommodated by the at least one winding shaft. 
Claims 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrigo in view of Kisler as applied to Claims 1-6 above, and further in view of Lombardini (U.S. Patent No. 8,181,898).
With respect to Claims 7, Perrigo in view of Kisler are advanced above.
Perrigo in view of Kisler further teaches wherein the cross-cutting device 32 is allocated an applying device 14 for laying a new web material start onto an empty winding core 2 accommodated by the at least one winding shaft.
 Perrigo in view of Kisler teach all the elements of the machine except for an electrostatic discharging/charging device associated with the system for regulating and/or reducing the electrostatic charge.  
However, Lombardini, Figures 1-5 and Column 4, lines 11-14, teaches an applying device comprising an electrostatic discharging/charging device associated with the system for regulating and/or reducing the electrostatic charge.
It would have been obvious to one of ordinary skill in the art to provide Perrigo in view of Kisler with an applying device, as taught by Lombardini, for the purpose of attracting the web without the need for glues or adhesives.
Claim 9, Kisler further teaches wherein the electrostatic discharging/charging device is allocated a sensor system 42,46 for detecting the polarity of a neutralizing 18current of the sensor electrode array during operation of the electrostatic discharging/ charging device.
With respect to Claim 10, Kisler further teaches wherein a control device 334,42,46 allocated to the system for regulating and/or reducing an electrostatic charge is further provided, wherein the control device is configured to control the electrostatic discharge system associated with the feeding device and/or the electrostatic discharging/charging device associated with the cross- cutting device during a winding process such that an electrostatic charge on the web material is at least reduced.  
With respect to Claim 11, Kisler further teaches wherein the control device is further configured to control the electrostatic charging/discharging device associated with the cross-cutting device subsequent to the cross-cutting device cutting the web material such that a new web material start is electrostatically charged for the purpose of laying the new web material start on an empty and preferably grounded winding core accommodated by the at least one winding shaft; and/or 
wherein the control device is further configured to control the electrostatic charging/discharging device associated with the cross-cutting device subsequent to the cross-cutting device cutting the web material such that an end of the web material is electrostatically charged for the purpose of laying the web material end on a full and preferably grounded winding core accommodated by the at least one winding shaft.  
With respect to Claim 12, Lombardini further teaches wherein the winding machine is designed as a turret winder and has at least two winding shafts 11,12,13,15, each of which are 
	With respect to Claim 13, the method described in these claims would inherently result from the use of the winding machine of Perrigo in view of Kisler and Lombardini as advanced above.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the winding machine set forth including wherein the electrostatic discharging/charging device of the applying device is configured to selectively electrostatically discharge the web material wound onto the winding core accommodated by the at least one winding shaft, wherein the electrostatic discharging/charging device comprises: an active positive electrode array comprising one or more active needle-like individual positive electrodes, and which is electrically connected to a positive high-voltage source during operation of the electrostatic discharging/charging device; an active negative electrode array comprising at least two active needle-like individual negative electrodes, and which is electrically connected to a negative high-voltage source during operation of the discharging/charging device; and a sensor electrode array comprising at least two needle-like 
	None of the references of the prior art teach or suggest the configuration of the active positive electrode array, the active negative electrode array, and the sensor electrode array as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the winding in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication Nos. 20160185549; 20140092518; 20050127231; 20020153447; 20150296601; and U.S. Patent Nos. 3863108; 6917507; 5121285; 4271451; 3787706; 2868989; RE31382; 2951968; 2333213; 6273356; 5592357; 5949635; 5845867; 4486808; RE26951; 3308045 teach apparatuses where web electrostatic charges are controlled as well as electrostatic systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654